UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
JEREMIAH GRIFFIN,

                                    Petitioner,

           -against-
                                                                    CIVIL ACTION NO.: 20 Civ. 1707 (AJN) (SLC)
WARDEN OF THE OTIS BANTUM CORRECTIONAL
                                                                            ORDER OF DISMISSAL
CENTER,

                                    Respondent.


SARAH L. CAVE, United States Magistrate Judge.

           Petitioner Jeremiah Griffin filed this petition for a writ of habeas corpus under 28 U.S.C.

§ 2241 while a pretrial detainee in the custody of the New York City Department of Corrections

(DOC) on Rikers Island. 1 Griffin challenges his criminal proceedings pending in New York State

Supreme Court for Kings County, People v. Griffin, CR-002385-20 KN, and alleges that he is being

unlawfully detained “to enforce [a] Yonkers Court detainers hold.” (ECF No. 1 at 6.). Griffin also

contends that he was discriminated against, unlawfully searched, falsely arrested, and selectively

prosecuted because of his race and poverty. (Id. at 4–6).

                                           I.   STANDARD OF REVIEW

           The Court may entertain a petition for a writ of habeas corpus from a person challenging

the legality of his detention on the ground that “[h]e is in custody in violation of the Constitution

or laws or treaties of the United States.” 28 U.S.C. § 2241(c)(3). The Court has the authority to

review the petition and “award the writ or issue an order directing the respondent to show cause

why the writ should not be granted, unless it appears from the application that the applicant or


1
    Griffin paid the $5.00 filing fee to bring a habeas petition.
person detained is not entitled [to such relief].” 28 U.S.C. § 2243. The Court must, however,

construe pro se pleadings liberally and interpret them “to raise the strongest arguments that

they suggest.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (internal

citation omitted); see Williams v. Kullman, 722 F.2d 1048, 1050 (2d Cir. 1983). Nevertheless, a

pro se litigant is not exempt “‘from compliance with relevant rules of procedural and substantive

law.’” Triestman, 470 F.3d at 477 (quoting Traguth v. Zuck, 710 F.2d 90, 95 (2d Cir. 1983)).

                                          II.   BACKGROUND

        The following allegations are from Griffin’s petition. On an unspecified date, Griffin was

subjected to a “Terry stop without probable cause resulting in stop and frisk [where] nothing

[was] found.” (ECF No. 1 at 4). On January 30, 2020, a “witness signed a supporting deposition”

in which the witness “lied against the exculpatory evidence.” (Id.) On January 31, 2020, Griffin’s

court-appointed attorney waived his “grand jury rights” and allowed a “secret grand jury”

proceeding. (Id.)

        Griffin alleges that his “false arrest resulted in dismissal of felony complaint charges on

January 31, 2020.” (ECF No. 1 at 4). 2 The prosecutor “reduced the charges from a felony to a

misdemeanor and case docket # CR-002385-20 KN . . . was sent back to Kings Criminal Court.”

(Id.)

        Griffin asserts that he was selectively prosecuted because of “a discriminatory motive”

based on his “race and . . . poverty-stricken status.” (ECF No. 1 at 5). He asks the Court to dismiss




2
 According to the public records of the New York State Unified Court System, in Griffin, CR-002385-20 KN,
he appeared on January 31, 2020, and the felony charges under New York Penal Law § 130.65 were
dismissed, but misdemeanor charges for forcible touching and aggravated harassment in the second
degree remain pending.

                                                   2
the pending criminal charges against him, release him from DOC custody, and enjoin non-parties

(including the DOC, Kings County Criminal Court, and the New York Police Department) from

enforcing the “Yonkers Court detainers hold [because] it’s an illegal hold.” (Id. at 6).

                                           III.   DISCUSSION

    A. Dismissal of State Criminal Proceedings

        Griffin asks the Court “to dismiss [the] criminal charges” pending against him in state

court. (ECF No. 1 at 6). Under Younger v. Harris, 401 U.S. 37 (1971), a federal district court must

abstain from adjudicating claims seeking to dismiss or enjoin pending state criminal proceedings.

See Sprint Commc’ns, Inc. v. Jacobs, 571 U.S. 69, 72–73 (2013) (explaining that a federal court

may not enjoin “a parallel, pending state criminal proceeding”). 3 The Court therefore dismisses,

pursuant to Younger v. Harris, Griffin’s claims seeking to dismiss his pending state prosecutions.

    B. Characterization of Petition

        Under 28 U.S.C. § 2241(c)(3), habeas corpus relief is available to a person “in custody in

violation of the Constitution or laws or treaties of the United States.” A petition for a writ of

habeas corpus under § 2241 is generally considered the proper vehicle for a state pretrial

detainee who argues that he is in custody in violation of the Constitution or federal law. See

McDonough v. Smith, 139 S. Ct. 2149, 2157 n.6 (2019) (noting that “a petition for a writ of habeas

corpus . . . is the appropriate remedy for state prisoners attacking the validity of the fact or length

of their confinement, . . . including confinement pending trial before any conviction has




3
 See also Allen v. Maribal, No. 11 Civ. 2638 (KAM), 2011 WL 3162675, at *1 (E.D.N.Y. July 25, 2011)
(explaining that federal habeas corpus is not to be converted into a “pretrial motion forum for state
prisoners”) (internal citation omitted).

                                                    3
occurred”) (internal citation omitted); Braden v. 30th Judicial Circuit Court of Ky., 410 U.S. 484

(1973).

            Griffin styles this action as a petition for a writ of habeas corpus under § 2241, naming

the warden and Kings County Criminal Court as the respondents. 4 He alleges that he was

subjected to an unlawful search and false arrest and that he was selectively prosecuted because

of “a discriminatory motive” based on his “race and . . . poverty-stricken status.” (ECF No. 1 at

5). He does not plead any facts about any individual who was personally involved in falsely

arresting or selectively prosecuting him. See Spavone v. N.Y. State Dep’t of Corr. Servs., 719 F.3d

127, 135 (2d Cir. 2013) (holding that to state a claim under § 1983, a plaintiff must allege facts

showing the defendants’ personal involvement in the alleged constitutional deprivation); see also

Van de Kamp v. Goldstein, 555 U.S. 335, 344 (2009) (holding that prosecutors are absolutely

immune from suit for administrative acts that are “directly connected with the conduct of a

trial.”).

            Because Griffin seeks release from custody, he properly styles this action as a petition for

a writ of habeas corpus under § 2241. The Court declines to recharacterize this § 2241 habeas

petition, in whole or in part, as asserting claims under 42 U.S.C. § 1983. See Preiser v. Rodriguez,

411 U.S. 475, 489–90, 500 (1973) (holding that an action under § 1983 is not the proper vehicle

for seeking release from custody); Wolff v. McDonnell, 418 U.S. 539, 579 (1974) (agreeing that

“only in habeas actions may relief be granted which will shorten the term of confinement”). 5



4
  Kings County Criminal Court is listed as “Respondent no. 2” in the Petition, but not on the docket,
seemingly as an administrative error.
5
  Nothing in this order prevents Griffin from filing a civil rights action under 42 U.S.C. § 1983, naming as
defendants individuals who were personally involved in violating his rights. To do so, Griffin must submit
a civil rights complaint to the Pro Se Intake Unit, and either prepay the $400.00 in fees or submit an in

                                                     4
    C. Exhaustion of State Court Remedies

        Before seeking § 2241 habeas corpus relief, a state pretrial detainee must first exhaust

available state-court remedies. See U.S. ex rel. Scranton v. New York, 532 F.2d 292, 294 (2d Cir.

1976) (holding that “[w]hile [§ 2241] does not by its own terms require the exhaustion of state

remedies as a prerequisite to the grant of federal habeas relief, decisional law has superimposed

such a requirement in order to accommodate principles of federalism.”). In the pretrial context,

such exhaustion includes seeking habeas corpus relief in the state courts and, if necessary,

appealing all the way up to the New York Court of Appeals. See N.Y.C.P.L.R. § 7001, et seq.

        Griffin does not allege that he filed a state habeas petition or otherwise fully exhausted

available state court remedies before filing this § 2241 petition. Accordingly, the Court denies

this § 2241 petition without prejudice.

                                            IV.     CONCLUSION

        For the reasons set forth above, the Court dismisses, pursuant to Younger v. Harris,

Griffin’s claims seeking to enjoin or dismiss his pending state criminal proceedings. The Court

declines to recharacterize this § 2241 petition as asserting claims under 42 U.S.C. § 1983, and

dismisses the § 2241 petition without prejudice for Griffin’s failure to exhaust his state court

remedies.




forma pauperis application (IFP) and a Prisoner Authorization form agreeing to pay the $350.00 filing fee
in installments. Rule 11 of the Federal Rules of Civil Procedure, however, requires parties—including
those proceeding pro se—to make a good faith investigation into whether the claims are warranted by
law before filing a complaint. Moreover, a prisoner who has three civil actions dismissed as frivolous,
malicious, or for failure to state a claim is barred from filing further civil actions IFP, 28 U.S.C. § 1915(g),
and must prepay the full filing fee to bring a new civil action.

                                                       5
         Griffin may submit, within 30 days of the date of this order, an amended petition

demonstrating that he has fully exhausted his grounds for relief by presenting them to the state

court and appealing through one complete round of appellate review. If Griffin submits an

amended petition, it must be mailed to the Pro Se Intake Unit and bear the docket number 20-

CV-1707 (AJN) (SLC). If Griffin fails to submit an amended petition within the time allowed, the

undersigned will recommend to the district judge that the action be dismissed without leave to

replead.

         Because the petition at this time makes no substantial showing of a denial of a

constitutional right, a certificate of appealability will not issue. See 28 U.S.C. § 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962).

         The Clerk of Court is respectfully directed to mail a copy of this order to Griffin at the

address below, and note service on the docket.


Dated:          New York, New York
                March 10, 2020
                                                       SO ORDERED



                                                       _________________________
                                                       SARAH L. CAVE
                                                       United States Magistrate Judge
Mail To:        Jeremiah J. Griffin
                NYSID: 11722468Z
                B&C No. 1412000296
                Anna M. Kross Correctional Facility
                18-18 Hazen Street
                East Elmhurst, NY 11370


                                                  6
